     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 1 of 30 Page ID
                                      #:72773



1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
      NATURAL-IMMUNOGENICS                Case No. 8:15-cv-02034-JVS (JCG)
12    CORP.,
13
                        Plaintiff,        PLAINTIFF NIC’S OPPOSITION TO
14         v.                             DEFENDANTS’ OBJECTIONS TO
                                          ORDER OF SPECIAL MASTER
15                                        REGARDING STRATALUZ
      NEWPORT TRIAL GROUP, et al.,        DISCOVERY DISPUTE (DKT. 1091)
16
17                     Defendants.
18                                        Hearing Date:   March 8, 2021
19
                                          Time:           1:30PM (Telephonic
20                                                        Requested)
21
                                          Courtroom:      10C
22
23                                        Judge:          Hon. James V. Selna

24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 2 of 30 Page ID
                                      #:72774



1                                             TABLE OF CONTENTS
2
       I.    INTRODUCTION ........................................................................................... 1
3
      II.    PROCEDURAL HISTORY AND FACTUAL
4            BACKGROUND ............................................................................................. 3
5
     III.    LEGAL STANDARD ..................................................................................... 8
6
     IV.     ARGUMENT ................................................................................................... 8
7
            A. The Special Master Correctly Compelled Strataluz
8
               Documents that NTG Withheld Solely Under the Attorney-
9              Client Privilege .............................................................................................9
10          B. The Special Master Correctly Compelled Production of
11             Nearly All Documents Under the Crime-Fraud Exception........................12

12                     1. The Special Master Did Not Abuse His Discretion
                          When Evaluating Strataluz Documents Under the
13
                          Crime-Fraud Exception ..................................................................12
14
                       2. The Special Master Correctly Applied the Crime-
15                        Fraud Exception to Documents Listed in Docket
16                        Nos. 823-3 and 823-4. ....................................................................14

17          C. Defendants’ Arguments Regarding Work Product are
               Irrelevant ....................................................................................................19
18
19
            D. If the Court Adopts Defendants’ Positions, It Must Perform
               Another Complete Review In Camera to Evaluate Reid and
20             Ferrell’s “Capacity” Designations..............................................................21
21    V.     CONCLUSION.............................................................................................. 24
22
23
24
25
26
27
28


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                                 ii
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 3 of 30 Page ID
                                      #:72775



1                                           TABLE OF AUTHORITIES
2
3    Cases
4    Arfa v. Zionest Org. of Am., No. CV 13-2942, 2014 WL 815496
       (C.D. Cal. Mar. 3, 2014) ....................................................................................... 21
5
     Commodity Futures Trading Comm'n v. Weintraub, 471 U.S. 343
6     (1985).................................................................................................................... 11
7    In re Cal. Util. Comm’n (“CPUC”), 892 F.2d 778 (9th Cir. 1989) .................... 6, 20
8    In re Grand Jury Investigation, 810 F.3d 1110 (9th Cir. 2016) .............................. 16
9    United States v. De la Jara, 973 F.2d 746 (9th Cir. 1992) ...................................... 16
10   United States v. Graf, 610 F.3d 1148 (9th Cir. 2010) ............................................. 11
11   Rules
12   C.D. Cal. L.R. 7-18 ....................................................................................................3
13   Fed. R. App. Pro. 53(f)(5) ....................................................................................1, 12
14   Fed. R. Civ. P. 60(b) ..................................................................................................3
15   Fed. R. Civ. Pro 26(b)(3) .........................................................................................20

16
17
18
19
20
21
22
23
24
25
26
27
28


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                                  iii
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 4 of 30 Page ID
                                      #:72776



1      I.   INTRODUCTION
2           Plaintiff Natural-Immunogenics Corp. (“NIC”) hereby opposes Defendants

3    Newport Trial Group’s (“NTG”) and Scott Ferrell’s (“Ferrell”) (collectively,

4    “Defendants”) Objection to the Order of Special Master Regarding Strataluz

5    Discovery Disputes (Dkt. 1091). See Dkt. 1092 (the “Objection”); Dkt. 1091 (the

6    “Order”). The Special Master’s Order in Dkt. 1091 was correct in every respect

7    and Defendants’ objections should be denied.

8           First, the Special Master correctly compelled all Strataluz documents

9    withheld only under the attorney-client privilege because this Court earlier ruled

10   that Strataluz’s privilege was destroyed on windup and Defendants did not

11   otherwise substantiate claims of individual privilege. See Dkt. 1091 at 5. As the

12   Special Master observed, the attorney-client privilege belongs to the client and

13   there can be no privilege in Strataluz documents when that client’s privilege

14   dissolved. Id. Defendants present no substantive argument to the contrary, but

15   instead argue for an interpretation of this Court’s prior order that conflicts with the

16   Court’s findings on Strataluz and the ordering paragraph. See Dkt. 1092 at 12-13

17   (citing Dkt. 820 at 28, 30). The portion of Dkt. 820 referenced by the Defendants

18   discussed whether Reid and Ferrell had standing to assert Strataluz’s privilege as

19   its former corporate officers. But that discussion does not mean Strataluz’s non-

20   existent privilege can become a basis to withhold documents. The Court should

21   overrule Defendants’ objection to the Special Master’s Order compelling

22   production of documents listed on Docket No. 823-2.

23          Second, the Special Master did not abuse his discretion when he evaluated

24   Strataluz documents under the crime-fraud exception. That procedural decision is

25   given deference under FRAP 53(f)(5). The Special Master was already tasked with

26   reviewing those same documents in camera under this Court’s Order in Dkt. 1049.

27   The documents were clearly subject to the crime-fraud exception and fell within

28   crime-fraud findings that this Court earlier issued regarding Strataluz. See Dkt.
     1091 at 9-15. The Special Master’s forceful crime-fraud findings reached all but 9
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   1
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 5 of 30 Page ID
                                      #:72777



1    documents. Id. Defendants present little argument on the merits of those crime-
2    fraud findings and instead challenge the procedure. But, as explained below, the
3    procedure was adequate under Ninth Circuit precedent. Defendants had ample
4    opportunities to litigate crime-fraud issues concerning Strataluz, and this Court has
5    issued multiple orders on that subject after full briefing and oral argument,
6    including Orders finding that Strataluz was designed and used primarily for the
7    purpose of advancing fraudulent litigation.1 In this instant proceeding alone,
8    Defendants were afforded 2 hearings before the Special Master and that
9    opportunity to be heard is sufficient under the law. See Dkt. 786 (Ninth Circuit
10   decision denying NTG’s interlocutory appeal and holding that “our precedent … in
11   fact gives district courts discretion in how they evaluate claims of attorney-client
12   privilege”). Defendants’ objections regarding the crime-fraud exception should be
13   overruled.
14          Third, Defendants argue that the Special Master incorrectly compelled
15   documents subject to work product protection. But they ignore the fact that the
16   Special Master compelled those same documents under the crime-fraud exception
17   and therefore did not need a document-by-document work product analysis.
18   Defendants’ work product concerns are moot because the crime-fraud findings
19   require production regardless. Moreover, Defendants misinterpret this Court’s
20   findings regarding who may assert work product in this case. The Court held that
21   under Ninth Circuit precedent only David Reid and Scott Ferrell can assert work
22   product over Strataluz documents that they personally prepared in their role as
23   counsel, not corporate officers. See Dkt. 820 at 29-30. Defendants now asks the
24
            1
25           See, e.g., Dkt. 820 (compelling Strataluz documents following oral
     argument); Dkt. 712 (compelling Strataluz documents following oral argument);
26   Dkt. 652 (denying NTG’s objections to Special Master preliminary order requiring
     production of Strataluz files for in camera review); Dkt. 299 (compelling
27   Strataluz-related files under crime-fraud exception); Dkt. 414 (granting NIC leave
28   to take discovery into Strataluz). Defendants also challenged the Court’s decisions
     regarding Strataluz before the Ninth Circuit on interlocutory appeal. See Dkt. 302
     (Notice of Appeal); Dkt. 306 (Notice of Appeal).
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   2
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 6 of 30 Page ID
                                      #:72778



1    Court to reconsider its prior holding, but they fail to address or meet the
2    appropriate standards for reconsideration. See C.D. Cal. L.R. 7-18 (Motion for
3    Reconsideration); Fed. R. Civ. P. 60(b).
4           Finally, even if the Court were to overrule the Special Master’s crime-fraud
5    findings, the Court would need to perform another in camera review to evaluate
6    Defendants’ work product claims. The Special Master found that Defendants
7    egregiously over-designated documents as “work product.” See Dkt. 1091 at 9, 13.
8    NIC could directly evaluate those designations for certain files that received earlier
9    through crime-fraud orders. Those examples reveal that Defendants grossly mis-
10   identified the “capacity” that Reid and Ferrell acted under when preparing
11   Strataluz documents. Thus, even if the Court modifies or overrules the production
12   order under the crime-fraud exception (it should not), the Court must proceed
13   through an in camera review to evaluate which documents are subject to
14   production based on work product concerns in Dkt. 820 at 30.
15
16    II.   PROCEDURAL HISTORY AND FACTS
17          In March 2017, the Special Master issued an initial order compelling

18   production of Strataluz documents under crime-fraud exception. See Dkt. 234.

19   She found that “it is more likely than not that the Document contains instructions

20   from Defendant S. Ferrell to counsel in furtherance of a scheme to defraud by

21   forming sham corporate entities.” Id. at 20. This Court upheld the Special

22   Master’s determination, finding that “the Court concludes that the preponderance

23   of the evidence shows that (1) Reid, Weiss, and Ferrell were “engaged in or

24   planning” a fraudulent scheme when they formed Strataluz and (2) made these

25   communications ‘in furtherance of’ that scheme.” Dkt. 299 at 21. Neither crime-

26   fraud order was limited to ProMaxal or otherwise limited the scope of crime-fraud

27   findings to ProMaxal litigation. See generally Dkt. 234 and 299. The crime-fraud

28   order at Docket No. 299 was upheld on appeal by the Ninth Circuit. See Dkt. 786
     at 6 (“[T]he district court had adequate support for its conclusion that the relevant
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   3
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 7 of 30 Page ID
                                      #:72779



1    communications between the attorneys and clients were subject to the crime-fraud
2    exception”).
3           In August 2018, the Special Master issued a much broader crime-fraud order
4    concerning Strataluz after performing in camera review of more than 350
5    documents. See Dkt. 712. That order followed a period of Strataluz discovery
6    where NIC elicited documentary and testimonial evidence from Strataluz’s owners.
7    See Dkt. 414 (granting leave to take Strataluz discovery). The Special Master
8    reiterated that the thrust of those crime-fraud findings against Strataluz concerned
9    the company as a whole and its formation for illegitimate purposes. See Dkt. 712
10   at 10. Specifically, the Special Master held that:
11
            Although Defendants attempted to show that Strataluz was not a
12          sham company since it produced, marketed and sold a few “real”
13          health-related products, and the Special Master has weighed and
            considered that evidence, it is not sufficient to rebut the
14          overwhelming evidence presented by NIC showing that Strataluz’s
15          raison d’etre was to bring fraudulent litigation.
16
     Id. at 17. Again, the Special Master’s crime-fraud analysis was not expressly or
17
     implicitly limited to ProMaxal litigation and instead concerned the totality of
18
     NTG’s use of that entity in its scheme:
19
20          [T]he crime-fraud exception applies to all of the documents listed
            on revised Appendix A . . . since Strataluz was formed and used by
21
            Defendants to assist them in “engag[ing] in a pattern or scheme of
22          manufacturing litigation, which threaten[ed] to harm the integrity of
            the judicial process” or to commit fraud upon the court (Dkt. No.
23
            659) . . . [and] Strataluz was not a legitimate company; it “served
24          primarily as a litigation vehicle” (Dkt. No. 299) to perpetrate
25
            fraudulent litigation in the state and federal courts.”

26
     Id. at 21 (emphasis original). Based on her in camera review and broad crime-
27
     fraud findings, the Special Master compelled all documents that she reviewed,
28
     many of which concerned general Strataluz activities such as corporate formation,

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   4
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 8 of 30 Page ID
                                      #:72780



1    wind-up, and pre-litigation discussions with Continuity Products regarding
2    allegations against Strataluz and its owners. See Dkt. 712 (listing Bates numbers
3    of documents reviewed). The Special Master included language in her order to
4    reflect the breadth and scope of crime-fraud findings: “These documents
5    dramatically demonstrate the magnitude of Defendants’ use of Strataluz as a
6    litigation vehicle to perpetrate fraud on the court; Defendants ran a litigation mill
7    through Strataluz, the size of which is Staggering.” Dkt. 712 at 22. Again, the
8    Special Master’s description of those crime-fraud findings did not contain any
9    limitations associated with ProMaxal. Id. at 21-22. As the language in those
10   orders also makes clear, NTG has had many opportunities to fully ventilate the
11   exact same arguments they now raise again in their instant Objections [Dkt. 1092].
12          In August 2019, this Court upheld the entirety of the Special Master’s broad
13   crime-fraud order. See Dkt. 820 at 20-22. The Court reiterated and agreed with
14   the reasoning and findings of the Special Master. Id. at 21-22. Those crime-fraud
15   findings were premised on the conclusion that “Strataluz was intended to serve as a
16   litigation vehicle to bring contrived lawsuits, particularly with respect to the
17   purported male enhancement product ProMAXAL.” Id. at 21. While the Court
18   referenced evidence related to ProMAXAL as being particularly persuasive,
19   nothing in the Order limited crime-fraud findings to ProMAXAL litigation. Id. at
20   20-22. Each crime-fraud order has described findings regarding Strataluz in broad
21   terms related to its creation and use by NTG to advance fraudulent litigation
22   generally. See, e.g., Dkt. 712; Dkt. 820; Dkt. 1091; Dkt. 299; Dkt. 234.
23          In its August 2019 order regarding Strataluz documents, the Court also held
24   that Defendants could not assert attorney-client privilege over any Strataluz files
25   and that work-product protections were limited to files prepared by Scott Ferrell
26   and David Reid in their capacities as counsel to Strataluz. See Dkt. 820 at 23-30.
27   Regarding the attorney-client privilege, this Court held that:
28


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   5
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 9 of 30 Page ID
                                      #:72781



1           Strataluz was wound up in 2016, and Nevada law does not preserve
            Strataluz to defend itself from the instant action because there is not
2           suit, action, claim, or proceeding pending against it, nor is there a
3           potential for such claims in the future. Therefore, the Court sustains
            NIC’s objections to the Special Master’s holding that Strataluz can
4           properly assert the attorney-client privilege.
5
            ...
6
7           NTG has not shown that any Defendant has the right to assert
            personal privilege over the Strataluz documents, and NIC’s
8
            objection to the Special Master’s holding to the contrary is
9           sustained.
10   Dkt. 820 at 25, 27-28. Because the entity no longer has privileges to assert, the
11   Court ordered production of all documents that NTG withheld under Strataluz’s
12   privilege. Id. at 32.
13          Regarding work product protection, the Court held that Strataluz cannot
14   assert work product protection under Rule 26(b)(3) because it is not party to this
15   case. Id. at 28 (citing See In re Cal. Util. Comm’n (“CPUC”), 892 F.2d 778, 781
16   (9th Cir. 1989)). However, the Court determined that because Scott Ferrell and
17   David Reid are parties to this lawsuit, they could assert work product protection
18   over documents that they prepared in their capacities as counsel to Strataluz, but
19   not over documents prepared in their capacity as corporate officers. Id. at 29-30.
20   The Court expressly held that “Strataluz documents which claim only work
21   product protection and which were prepared by individuals other than Reid and
22   Ferrell” must be produced. Id. at 30. That holding required the Court to review
23   each document and determine the capacity under which each author was acting
24   when preparing those files.
25          To facilitate that Order, the Court directed NIC to submit a list of documents
26   sought for production. Id. The Court also required NTG to submit a revised
27   privilege log that identified Reid and Ferrell’s “capacity” when creating Strataluz
28   documents (either as attorneys or as officers). Id. NIC timely complied and

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   6
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 10 of 30 Page ID
                                      #:72782



1     submitted the following: (1) a list of documents that NTG had withheld solely on
2     the basis of attorney-client privilege (Dkt. 823-2); (2) a list of documents that NTG
3     withheld under claims of work product that were not prepared by Reid or Ferrell
4     (Dkt. 823-3); and (3) a list of documents NTG withheld under claims of work
5     product that were prepared by Reid or Ferrell (Dkt. 823-4). Defendants also
6     submitted their revised privilege log. See Dkt. 830-1. In an effort to prevent
7     disclosure, Defendants categorically labeled every single document as having been
8     prepared by Reid and Ferrell in the capacity as “attorneys.” Id. at 2-25.
9             Although the plain text of this Court’s Order at Docket No. 820 directed
10    production of Strataluz documents withheld solely on the basis of attorney-client
11    privilege, the Defendants never produced those documents (listed at Dkt. 823-2).
12            On October 6, 2020, the Court issued an order remanding the issues
13    identified in Docket 820 to the Special Master. This Court explained that “the
14    validity of each assertion of privilege is subject to question” and directed the
15    Special Master to perform an in camera review to resolve the outstanding dispute
16    over documents that should be produced based on Dkt. 820 Order. See Dkt. 1049
17    at 3.
18            The Special Master performed the in camera review of all documents listed
19    on NIC’s Appendices at Docket Nos. 823-3 and 823-4. See Dkt. 1091 at 2.
20    Following his review, the Special Master compelled production of all documents
21    that NTG had withheld solely on the basis of attorney-client privilege (Dkt. 823-2)
22    and, based on application of the crime-fraud exception, he compelled all but nine
23    documents listed on Docket Nos. 823-3 and 823-4. See Dkt. 1091 at 3, 16-17. The
24    Special Master reiterated the force and effect of prior crime-fraud findings, and
25    held that the new documents he reviewed lent additional support for those
26    conclusions. Dkt. 1091 at 8-16. The Special Master also “[took] a final moment to
27    echo the strength and force of Judge Chapman’s remarks regarding the crime-fraud
28    exception” and found that “these [documents] similarly dramatically demonstrate

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   7
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 11 of 30 Page ID
                                      #:72783



1     the magnitude of Defendants’ use of Strataluz as a litigation vehicle to perpetrate
2     fraud on the court.” Dkt. 1091 at 16.
3           The Defendants filed objections to the Special Master’s Order at Docket No.
4     1091. See Dkt. 1092. For the reasons explained below, the Court should overrule
5     their Objections.
6
7    III.   LEGAL STANDARD
8           The Court reviews all objections to the Special Master’s findings of fact or

9     conclusions of law de novo. See Fed. R. Civ. P. 53(f). “A ruling on a procedural

10    matter is reviewed for abuse of discretion.” See Dkt. 1022 at 3 (citing Fed. R. Civ.

11    P. 53(f)(5)).

12
     IV.    ARGUMENT
13
            The Special Master correctly compelled Strataluz-related documents listed
14
      in Docket Nos. 823-2, 823-3, and 823-4 (except the 9 files he specifically omitted).
15
      This Court held that Strataluz documents may not be withheld under the attorney-
16
      client privilege and, thus, the Special Master compelled all documents listed in
17
      Docket No. 823-2 because those files were withheld exclusively under the
18
      attorney-client privilege. The Special Master then correctly compelled remaining
19
      documents under the crime-fraud exception after he performed a complete review
20
      of those documents at this Court’s direction. See Dkt. 1049 (directing the Special
21
      Master to perform an in camera review because “the validity of each assertion of
22
      privilege is in question.”). The Special Master did not err in compelling
23
      production of these documents, and based on the language in his order, there is
24
      little doubt that these documents fall within the crime-fraud exception. See Dkt.
25
      1091 at 16 (“the Special Master must take a final moment to echo the strength and
26
      force of Judge Chapman’s remarks regarding the crime-fraud exception… Like
27
      the documents she reviewed, these similarly ‘dramatically demonstrate the
28


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   8
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 12 of 30 Page ID
                                      #:72784



1     magnitude of Defendants’ use of Strataluz as a litigation vehicle to perpetrate fraud
2     on the court[.]”).
3
         A. The Special Master Correctly Compelled Strataluz Documents that
4           NTG Withheld Solely Under the Attorney-Client Privilege
5              This Court held in Docket No. 820 that Defendants were not permitted to
6     withhold documents in discovery based on Strataluz’s privileges, and that
7     Defendants had failed their burden to show that individual attorney-client
8     privileges applied over any Strataluz document. See Dkt. 820 at 25-27, 32. The
9     Court specifically held that “Strataluz was wound up in 2016, and Nevada law
10    does not preserve Strataluz to defend itself from the instant action . . . [and] the
11    Court sustains NIC’s objection to the Special Master’s holding that Strataluz can
12    properly assert the attorney-client privilege.” Id. at 25. The Court stated, “NIC
13    argues that Defendants have failed to substantiate their right to assert the attorney-
14    client privilege in their individual capacities as to the Strataluz documents . . .
15    [and] [t]he Court agrees.” Id. at 27. Because there are no enduring corporate or
16    individual privileges in Strataluz documents, the Court ordered NIC to submit a list
17    of documents that NTG had withheld solely under the attorney-client privilege. Id.
18    at 32.
19             Despite that unambiguous direction, Defendants refused to produce
20    documents listed on NIC’s Appendix at Docket No. 823-2 (which listed documents
21    withheld solely on the basis of A/C Privilege). The Special Master held that
22    Defendants were not permitted to withhold those documents that had only been
23    designated attorney-client privilege because the Court already ruled no such
24    privilege applied. See Dkt. 1091 at 7-8. The Special Master correctly found that
25    NTG’s strained interpretation of Docket 820 “would effectively ignore the
26    determination regarding Strataluz itself, when it is the analysis regarding Strataluz
27    that informs the outcome,” and that this Court had “directed [NIC] to prepare a list
28


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                   9
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 13 of 30 Page ID
                                      #:72785



1     of documents for production based on his determination that Strataluz could not
2     properly assert attorney-client privilege.” Id. at 8.
3           Defendants now argue that, although Strataluz no longer has attorney-client
4     privilege following windup, and Defendants also failed to establish personal
5     attorney-client privileges, the Court nonetheless contemplated that they could
6     assert Strataluz’s attorney-client privilege as agents or attorneys for the
7     corporation. See Dkt. 1092 at 12-13. The Special Master correctly held that
8     NTG’s argument would undermine this Court’s prior opinion. See Dkt. 1091 at 7-
9     8. This Court’s determination [Dkt. 820 at 28] that Reid and Ferrell could assert
10    “attorney-client privilege on behalf of Strataluz” was merely an analysis of their
11    standing to argue—not a finding on the validity or merits of the asserted privilege.
12    The Court’s thorough analysis only a few pages prior determined that Strataluz no
13    longer had privilege at all. Id. at 25 (ordering NIC to submit “a list of documents
14    which are now subject to production in light of this holding”). Because Strataluz’s
15    privilege is dissolved, then Ferrell and Reid cannot withhold documents by
16    asserting a derivative privilege on “Strataluz’s behalf.” Defendants ask the Court
17    to interpret its Dkt. 820 Order in a manner that is internally inconsistent.
18          The Defendants’ assertion of a distinct “corporate officer privilege” also
19    conflicts with controlling precedent holding that a corporate officer merely asserts
20    the corporation’s privilege, not their own individual privilege (unless they meet the
21    test in Graf). Commodity Futures Trading Comm'n v. Weintraub, 471 U.S. 343,
22    348 (1985) (explaining that the privilege is held by the corporation and the
23    question of who has authority or standing to assert or waive the privilege is a
24    different issue); see also United States v. Graf, 610 F.3d 1148, 1159-61 (9th Cir.
25    2010). Strataluz has no privilege under federal common law. Dkt. 820 at 25.
26    Thus, nobody (not even Strataluz’s former corporate officers) can assert Strataluz’s
27    privilege, the Court having already concluded no such privilege exists. Id. at 32.
28    Defendants’ interpretation would conflict with law concerning dissolution of

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  10
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 14 of 30 Page ID
                                      #:72786



1     corporate privilege on wind-up because they argue that the corporate privilege
2     attaches to the officers—not the entity—such that the privilege would dissolve
3     only upon death of the last corporate officer. No precedent stands for that
4     proposition, which contradicts this Court’s prior ruling, and Defendants do not
5     attempt to justify that rule. See Dkt. 1092 at 7-8. To assert an individual privilege,
6     defendants were required to meet the standard in Graf. See Dkt. 820 at 26-28.
7     This Court expressly held that they failed that standard. Id. at 27-28 (“NTG has
8     not shown that any Defendant has the right to assert personal privilege over the
9     Strataluz documents”).
10          The potential confusion regarding this Court’s final order in Dkt. 820 likely
11    stems from the Court’s revisions to the tentative order following oral argument.
12    The Court’s tentative order initially held that Strataluz’s privilege survived and,
13    thus, the tentative had a discussion of whether Reid and Ferrell had standing to
14    assert the corporate privilege. See Dkt. 1068-1 at 24-26. However, following oral
15    argument, this Court eventually concluded that Strataluz’s privilege had been
16    destroyed. See Dkt. 820 at 25. The Court evidently did not remove its discussion
17    of Reid’s and Ferrell’s standing to assert Strataluz’s privileges, which was a relic
18    from the tentative order. But that discussion was nonetheless mooted by the
19    Court’s subsequent ruling that Strataluz may no longer assert an attorney-client
20    privilege. Thus, Defendants’ argument must be rejected because the Court
21    unmistakably (and correctly) held that Strataluz documents were no longer covered
22    by any form of attorney-client privilege, corporate or individual.
23          The Court should overrule Defendants’ objection to the Special Master’s
24    order compelling production of documents designated solely attorney-client
25    privilege (listed at Docket N0. 823-2).
26
27
28


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  11
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 15 of 30 Page ID
                                      #:72787



1        B. The Special Master Correctly Compelled Production of Nearly All
            Documents Under the Crime-Fraud Exception
2
            1. The Special Master Did Not Abuse His Discretion When Evaluating
3
               Strataluz Documents Under the Crime-Fraud Exception
4           Defendants object to the Special Master’s procedural decision to perform a
5     crime-fraud analysis on the Strataluz documents that he was already ordered to
6     review in camera. The Special Master did not abuse his discretion when, during
7     that court-ordered in camera review, he also considered whether the crime-fraud
8     exception applied. See Fed. R. Civ. P. 53(f)(5) (procedural decisions are evaluated
9     for abuse of discretion).
10          This Court earlier recognized that the Special Master’s procedural decisions
11    are given deference under the abuse of discretion standard. See Dkt. 1022 at 4
12    (applying abuse of discretion standard to Special Master’s decision regarding
13    under seal filings). The Special Master’s decision to also evaluate the crime-fraud
14    exception contemporaneous with his broad privilege review was a procedural
15    decision. He did not abuse his discretion.
16          First, this Court expressly ordered the Special Master to perform an in
17    camera review of Strataluz documents at issue in Docket No. 820. See Dkt. 1049
18    at 3. The Court tasked the Special Master with evaluating whether files were
19    privileged. This Court did not limit that review to specific bases for relief or
20    theories regarding those privileges. Id. The Court broadly ordered review on
21    remand because “the validity of each assertion of privilege is subject to question.”
22    See Dkt. 1049 at 3. As the Special Master noted, the Court’s order at Docket No.
23    820 contained significant crime-fraud findings, including a Step One determination
24    that “Strataluz was intended to serve as a litigation vehicle to bring contrived
25    lawsuits” and that “the privilege-logged documents strongly support NIC’s
26    contention that NTG and its agents were engaging in illegal and extortionate
27    activities through Strataluz.” Dkt. 820 at 21. Thus, based on the Court’s direction
28    to perform a complete privilege evaluation consistent with Docket 820, the Special

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  12
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 16 of 30 Page ID
                                      #:72788



1     Master reasonably determined that evaluation of the crime-fraud exception during
2     that review would be an appropriate and efficient use of resources.
3           Second, the Court has previously ruled that reviewing for crime-fraud
4     concurrent with other privilege considerations is an appropriate use of resources.
5     See Dkt. 878 at 6. The Court earlier performed an in camera review concerning
6     the Parties’ dispute over the implied waiver doctrine regarding NTG’s “tester
7     defense.” See id. NIC asked the Court to perform a “concurrent review of the
8     implied-waiver documents under the crime-fraud exception to the attorney-client
9     privilege.” Id. The Court agreed with NIC that such a concurrent review was “an
10    appropriate and efficient use of the Court’s resources.” Id. The Special Master
11    reviewed for crime-fraud here under nearly identical circumstances. He was
12    ordered to perform a privilege review of Strataluz documents where multiple
13    crime-fraud orders had already issued regarding NTG’s use of Strataluz as a
14    fraudulent litigation vehicle. As in the Dkt. 878 proceedings, the Special Master
15    determined that a concurrent crime-fraud review would be an efficient and just use
16    of resources. That decision is in accord with this Court’s earlier decision to
17    perform a concurrent review.
18          Finally, public policy supports the Special Master’s procedural decision to
19    perform a crime-fraud review. This Court earlier held that public policy disfavors
20    the use of privilege to conceal fraud. Nearly all files of any consequence in this
21    case have been concealed from NIC under claims of privilege, and these in camera
22    reviews are the only safeguard NIC has to obtain files critical to its RICO lawsuit.
23    Defendants now ask the Court to disregard evidence of unlawful activity simply
24    because the Court initiated its in camera review based on a work product concern.
25    The Defendants argue that the Special Master should have ignored documents that
26    clearly furthered a scheme to defraud, and instead limited any production order to a
27    general work-product evaluation. But if these files fall within the crime-fraud
28    exception, then they are not privileged and NTG has no basis to shield those

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  13
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 17 of 30 Page ID
                                      #:72789



1     documents from NIC in discovery. Notably, the Special Master “echo[ed] the
2     strength and force of Judge Chapman’s remarks regarding the crime-fraud
3     exception.” See Dkt. 1091 at 16. He found that “[l]ike the documents she
4     reviewed, these similarly ‘dramatically demonstrate the magnitude of Defendants’
5     use of Strataluz as a litigation vehicle to perpetrate fraud on the court. . .
6     Defendants ran a litigation mill through Strataluz, the size of which is staggering.’”
7     Id. Given that language, the Defendants’ are not reasonable in arguing that the
8     Special Master should have simply overlooked “Smoking Gun” documents clearly
9     subject to production under the crime-fraud exception.
10          For the foregoing reasons, the Special Master’s decision to perform a crime-
11    fraud review was not an abuse of discretion.
12
            2. The Special Master Correctly Applied the Crime-Fraud Exception to
13             Documents Listed in Docket Nos. 823-3 and 823-4
14          The Special Master’s crime-fraud findings were clear, explicit, and satisfied
15    the Ninth Circuit standard. The Special Master’s order reiterates and restates the
16    Court’s prior crime-fraud findings: “[T]o avoid any doubt, the Special Master
17    adopts here in full Judge Chapman’s and Judge Selna’s Zolin Step 1 and 2
18    analyses.” See Dkt. 1091 at 12. His determinations were made after a lawful in
19    camera review ordered by the District Court. See Dkt. 1049. The Special Master’s
20    decision was based on the largest evidentiary record of any crime-fraud finding
21    concerning Strataluz LLC because the Special Master reviewed every Strataluz-
22    related document. See Dkt. 1091. The Special Master categorized those
23    documents in the same manner as Judge Chapman had in her order upheld by this
24    Court. See id. at 12-14. The Special Master listed the Bates numbers of each
25    “Smoking Gun” document. Id. at 13, 15-16. Those crime-fraud findings were
26    issued in an identical manner to those upheld earlier in this case.
27          The Special Master’s findings come after this Court already held that
28    Strataluz was designed and used primarily as a vehicle for fraudulent litigation.

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  14
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 18 of 30 Page ID
                                      #:72790



1     See Dkt. 820 at 28; Dkt. 634 at 25-26. Those prior findings proceeded under Steps
2     One and Two of the Ninth Circuit test after many briefs and hearings. See, e.g.,
3     Dkt. 820 at 3-12 (summarizing procedural history); Dkt. 712 at 2-13 (same). The
4     Court’s prior crime-fraud findings concerning Strataluz were also upheld on appeal
5     by the Ninth Circuit. See Dkt. 786 (9th Cir. Memorandum Decision). Here, the
6     Special Master determined that additional documents were all part of the same
7     crime-fraud concerns. See generally Dkt. 1091.
8           Defendants had due process on these issues. The remand in Dkt. 1049
9     followed after substantial briefing and argument specifically on these same crime-
10    fraud issues. See Dkt. 820; see also Dkt. 1049. The Special Master and this Court
11    each provided opportunities for briefing and oral argument before finding that
12    Strataluz was designed and used as a fraudulent litigation vehicle, and that
13    documents in furtherance of that scheme were subject to the crime-fraud exception.
14    See Dkt. 820 at 21 (“The record indicates that Strataluz was used primarily as a
15    litigation vehicle” and “NTG’s arguments to the contrary are unpersuasive”).
16    Moreover, following remand, here the Special Master issued two tentative orders
17    applying the crime-fraud exception and allowed for two, extensive oral arguments.
18    See Dkt. 1091 at 2. Defendants have had ample opportunity to be heard on these
19    issues and, on the specific issues raised here, they had two hearings to make
20    argument on why the crime-fraud exception does not apply. The Special Master
21    rejected those arguments. See generally id.
22          Defendants argue that the Special Master’s order “violated Zolin and Ninth
23    Circuit precedent by performing an in camera crime-fraud review when no
24    threshold showing has been made.” Dkt. 1092 at 24. That argument is baseless.
25    The threshold showing required to satisfy Zolin Step One had already been
26    satisfied numerous times in the Court’s prior-related orders. The Court in Dkt. 820
27    held that in camera review of Strataluz documents under Zolin was warranted
28    because of the strong evidence that NTG used Strataluz primarily as a fraudulent

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  15
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 19 of 30 Page ID
                                      #:72791



1     litigation vehicle. See Dkt. 820 at 21-22. The record overwhelmingly supported
2     that conclusion, and the Court’s determination applied to NTG’s use of Strataluz as
3     a whole. See id. Even assuming the Court needed a “threshold showing” here to
4     review under the crime-fraud standard, that threshold showing had already been
5     satisfied.
6            More fundamentally, Defendants’ argument must be rejected because Step
7     One of the Zolin test simply evaluates whether in camera review is permissible,
8     but the Court had already ordered the in camera review. See In re Grand Jury
9     Investigation, 810 F.3d 1110, 1114 (9th Cir. 2016) (summarizing and
10    distinguishing Zolin steps one and two). Even if the Court’s basis for ordering in
11    camera review was not expressly related to the crime-fraud exception, the Court’s
12    order satisfied the applicable standard. See Dkt. 1049 at 3 (citing precedent
13    regarding Court’s discretion to perform in camera review). The Court explained
14    its reasons for exercising discretion to review documents in camera. Id. Thus, the
15    Special Master’s in camera review was lawful, and that review ultimately provided
16    evidence sufficient to meet all elements of the crime-fraud exception. See Dkt.
17    1091 at 8-17.
18           Defendants cite one Ninth Circuit case in support of their argument that “sua
19    sponte” crime-fraud reviews are unlawful. See Dkt. 1092 at 24-25 (citing United
20    States v. De la Jara, 973 F.2d 746, 749 (9th Cir. 1992)). De la Jara does not stand
21    for that broad proposition and is materially distinguishable from the facts here. In
22    De la Jara, the Court reviewed a purportedly privileged letter without any legal
23    basis and later justified that review by arguing that the letter was already in the
24    government’s possession because it was seized when police executed a search
25    warrant. Id. The Ninth Circuit held that the review was not proper because the
26    ease of access to a document is not relevant to whether in camera review is
27    appropriate. Id. Instead, the Court must have a legal basis to perform the review.
28    That holding does not apply here. First, this Court had already made a Zolin Step

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  16
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 20 of 30 Page ID
                                      #:72792



1     One finding in Docket 820 as it related to Strataluz documents. Second, the
2     Special Master had also been ordered to review the documents in camera under
3     either the Zolin standard (from the existing finding) or under the discretionary
4     standard for general privilege reviews. See Dkt. 1049; see also Dkt. 786 (Ninth
5     Circuit decision holding that “our precedent … in fact gives district courts
6     discretion in how they evaluate claims of attorney-client privilege”). Either way,
7     the Special Master had a lawful basis to review documents in camera, unlike the
8     District Court in De la Jara.
9           Were the Court to adopt Defendants far-reaching argument, Courts that
10    lawfully review a document in camera would be required to ignore fraudulent
11    activities whenever the purpose of that initial review was not directly related to the
12    crime-fraud exception. That would result in outcomes contrary to the policy of
13    preventing attorneys and their clients from using “privileges” to conceal unlawful
14    activities. On this issue, here the Court would also be ruling inconsistently with its
15    prior order at Dkt. 878 wherein the Court determined that a concurrent crime-fraud
16    review was appropriate when the initial basis for review was an implied waiver
17    analysis. See Dkt. 878 at 6.
18          Defendants apparently argue that the Special Master’s Order was not
19    “document specific.” See Dkt. 1092 at 26-27. But the Special Master reviewed
20    every single document, categorized them, and listed specific documents that he
21    found to be “Smoking Gun” files. See Dkt. 1091 at 12-14. In fact, the Special
22    Master expressly excluded nine documents from production because they did not
23    fall within the crime-fraud exception. Id. at 17. The order was consistent with all
24    of other crime-fraud orders issued in this case, including those upheld by the Ninth
25    Circuit following interlocutory appeal. Defendants’ suggestion that they required
26    additional briefing (beyond the briefs submitted in proceedings for Dkt. Nos. 820,
27    712, 659, 299, 414, and 234) also lacks merit. See Dkt. 1092 at 26-27. The
28    Defendants have been afforded extensive briefing on the merits of these same

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  17
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 21 of 30 Page ID
                                      #:72793



1     issues on multiple occasions leading to Orders in Dkt. Nos. 299, 414, 712, and 820.
2     They even raised these same points to the Ninth Circuit in a request for mandamus.
3     Defendants now argue again that crime-fraud findings “include documents
4     pertaining to real products with actual sales.” See Dkt. 1092 at 29. This Court
5     earlier rejected that same argument. See Dkt. 820 at 12 (affirming Special
6     Master’s order and noting that the “Special Master determined that, although NTG
7     attempted to show that Strataluz was not a sham company with evidence that it
8     produced and sold a few ‘real’ health-related products, such evidence was ‘not
9     sufficient to rebut the overwhelming evidence presented by NIC showing that the
10    Strataluz’s raison d’etre was to bring fraudulent litigation.”). Additional briefing
11    would not have provided document specific argument for the more than one
12    thousand documents at issue here.
13          Finally, Defendants argue in conclusory fashion that the crime-fraud
14    findings are without merit. See Dkt. 1092 at 28-29 (one page of argument). NIC
15    has produced substantial evidence that NTG developed and used Strataluz as a
16    vehicle for fraudulent litigation. See, e.g., Dkt. 749; Dkt. 588; Dkt. 589; Dkt. 594.
17    NIC need not rehash that evidence here. NIC supported its prior briefs with
18    substantial evidence concerning NTG’s fraudulent ProMAXAL litigation
19    activities, and evidence regarding additional Strataluz products that NTG used in
20    litigation. See Dkt. 746 at 10-21 (summarizing facts and evidence). NIC attached
21    demand letters related to Glutia and EverSilk that NTG used as part of its
22    fraudulent litigation mill. See id. at 20 (explaining that “NTG’s misrepresentations
23    were not limited to ProMaxal”). NIC proved that NTG made material
24    misrepresentations about those products in connection with litigation activities. Id.
25    at 10-21. The Court relied on that evidence—and the crime-fraud documents—in
26    finding earlier that the crime-fraud exception applied. See Dkt. 820 at 7-13, 20-22.
27    The crime-fraud issues concerning Strataluz have been well-ventilated repeatedly
28    in this case. Upon review of additional documents related to that same activity, the

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  18
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 22 of 30 Page ID
                                      #:72794



1     Special Master uncovered a startling amount of evidence again supporting the
2     crime-fraud exception. See Dkt. 1091 at 16.
3           Defendants present no substantive argument disputing those findings. See
4     Dkt. 1092 at 28-29. The Special Master’s order is supported by the record that
5     includes all non-privileged evidence presented by NIC earlier in this case. This
6     Special Master has now reviewed more Strataluz documents than any jurist in this
7     case. His findings are supported by a complete review of all Strataluz-related NTG
8     documents. Those findings are also consistent with conclusions reached by two
9     other independent jurists (this Court and the former Special Master, Hon. Rosalyn
10    Chapman (Ret.)). The Court should uphold the Special Master’s crime-fraud
11    findings.
12
         C. Defendants’ Arguments Regarding Work Product are Irrelevant
13          Defendants devote the majority of their brief arguing that each document
14    listed in Docket Nos. 823-3 and 823-4 is protectable work product and, thus,
15    should not be compelled. That argument is irrelevant and erroneous.
16          First, the Special Master compelled nearly all documents listed in Docket
17    Nos. 823-3 and 823-4 under the crime-fraud exception. As explained supra, his
18    crime-fraud order satisfied the Ninth Circuit standard and should be upheld. As
19    such, arguments regarding the applicability of work product protection are either
20    moot or irrelevant because the Special Master’s principal basis for production was
21    under crime-fraud exception.
22          Second, the Defendants’ various arguments regarding whether specific
23    agents or employees of Newport Trial Group can create work product are
24    irrelevant under the applicable law and this Court’s prior analysis. The Court has
25    already held that under binding Ninth Circuit precedent, non-parties cannot assert
26    work product protection in this lawsuit under FRCP 26(b)(3). See Dkt. 820 at 28-
27    29. Thus, here the relevant inquiry focuses on the identity of the person who
28    prepared each document. Id. at 30 (“the Court sustains NIC’s objection to the …

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  19
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 23 of 30 Page ID
                                      #:72795



1     order compelling Strataluz documents which claim only work product protection
2     and which were prepared by individuals other than Reid and Ferrell”). This Court
3     concluded that documents not prepared by David Reid or Scott Ferrell were not
4     subject to work product protection under FRCP 26(b)(3) and the Ninth Circuit’s
5     holding in CPUC. Id. at 28-30. Defendants’ argument here either misses the point
6     or asks this Court to reconsider its holding in Docket No. 820 without attempting
7     to meet the relevant standard for reconsideration. Indeed, the Special Master
8     recognized that “[Judge Selna] explicitly rejected the premise of NTG’s arguments
9     (repeated again at the January 2021 hearing), which assert that the documents
10    should be work-product protected because they relate to materials prepared by
11    agents and attorneys ‘representing Strataluz.’” See Dkt. 1091 at 9 (noting that
12    Strataluz does not have work product protection in this case).
13          Finally, the Defendants offer no explanation or rebuttal to the Special
14    Master’s findings that a significant number of documents designated work product
15    were simply not work product at all. See generally Dkt. 1092 at 14-23. The
16    Special Master found that “many of the listed documents would not be considered
17    work product in the first instance.” Dkt. 1091 at 9 (identifying five “particularly
18    egregious examples”). He further noted that Defendants’ earlier redactions appear
19    to have been improper because “much (if not all) is not work product protected.”
20    Id. at 15. Those findings reveal that Defendants significantly over-designated
21    documents as work product. They claimed work product over corporate formation
22    documents that merely mention the potential for future, non-specific litigation even
23    though such documents could never satisfy the “imminent litigation” element of
24    the work product test. See Arfa v. Zionest Org. of Am., No. CV 13-2942, 2014 WL
25    815496, at *4 (C.D. Cal. Mar. 3, 2014) (“The work product rule does not apply
26    merely because there is a remote prospect of future litigation”); Dkt. 659 at 28-29
27    (collecting authorities and holding that work product protections will apply only
28    where the is “more than a remote possibility of litigation”). Even if the Court

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  20
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 24 of 30 Page ID
                                      #:72796



1     evaluates Defendants’ work product argument, it must nonetheless perform a
2     complete in camera review to determine whether sanctions are appropriate for
3     Defendants mass over-designation of documents the Special Master found to be
4     “egregiously” mis-designated.
5
         D. If the Court Adopts Defendants’ Positions, It Must Perform Another
6           Complete Review In Camera to Evaluate Reid’s and Ferrell’s
            “Capacity” Designations
7
            Defendants argue that the Court should reverse the Special Master’s crime-
8
      fraud findings. As explained supra, that argument is without merit. However, if
9
      the Court were to agree, it must perform a second in camera review for the purpose
10
      of evaluating Reid and Ferrell’s “capacity” designations under Dkt. 830-1 [see 820
11
      at 32; Dkt. 1049] and, as discussed supra, Defendants’ mass over-designations.
12
      See Dkt. 830-1 (NTG privilege logs).
13
            The Court has held that only documents prepared by Reid and Ferrell can be
14
      withheld under the work-product doctrine in this case. See Dkt. 820 at 30. Even
15
      among those documents, only files prepared in Reid and Ferrell’s capacities as
16
      attorneys for Strataluz can be withheld (as opposed to their capacity as Strataluz
17
      corporate officers). See Dkt. 820 at 29-30. To that end, the Court ordered
18
      Defendants to submit a revised log identifying the capacity in which Reid and
19
      Ferrell created Strataluz documents. Id. at 30. The Court contemplated that the
20
      Special Master would check those designations during the in camera review, but
21
      the Special Master instead found that documents were so clearly and pervasively
22
      subject to the crime-fraud exception that he never performed the “capacity”
23
      analysis. See Dkt. 1091.
24
            An analysis of the capacity issue would nonetheless be required to properly
25
      administer the Court’s order at Docket No. 820 if the crime-fraud findings are
26
      rejected. That review is necessary because Defendants grossly over-designated
27
      ever document categorically under the “attorney” designation. See Dkt. 830-1 at 2-
28
      25. That categorical approach facially suggests over-designation. The Special
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  21
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 25 of 30 Page ID
                                      #:72797



1     Master also found irregularities in Defendants’ designations. He found they NTG
2     failed to properly designate many documents as “ProMAXAL related,” that they
3     improperly designated documents work product, and that they improperly
4     designated redactions. See Dkt. 1091 at 13. Defendants have a pattern of mis-
5     designation or misconduct regarding privilege logs in this case. See, e.g., Dkt. 625
6     at 7-8; Dkt. 610 at 3 (noting counsel for non-NTG defendants’ “evolving
7     representations” concerning privileged files); Dkt. 1091 at 9, 13, 14 (finding
8     unpersuasive NTG’s position that “would permit an unreasonably sweeping view
9     of work product protection simply on the basis of a litigation attorney being
10    present on an email chain or a possibility of some (unknown) litigation at some
11    point down the road”); Dkt. 241 at 17-18 (“NTG Defendants took the
12    unprecedented stance that they would not produce any privilege logs unless they
13    were ordered to do so (or changed their mind)” and such “refusal was
14    inexcusable”).
15          The evidence shows that Defendants improperly designated documents
16    under an “attorney” capacity when they actually prepared those files in their
17    capacity as corporate officers. Some of the documents listed on Defendants’
18    “capacity” log [Dkt. 830-1] were already produced to NIC under the crime-fraud
19    exception and NIC could therefore evaluate the accuracy of NTG’s designations
20    for certain documents. Some examples include:
21
22       • NTG063580. The email title is “Business Plan,” and was sent from Ferrell
           to other Strataluz officers in December 2013. The file discusses the “keys to
23
           success” for the company, and is clearly written in Ferrell’s capacity as an
24         officer (or member of the LLC). The document discusses business strategies
           using terms like “we” “us” and “our.” Those pronouns show that Ferrell
25
           was discussing business affairs not as Strataluz’s litigation counsel, but as a
26         joint business venturer. This document is also facially not work product.
27
         • NTG066354. This email from Ferrell to Weiss/Bentley discusses
28         ingredients that could be used in the product. The document involves
           discussion of timelines for production of certain marketing materials. First,
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  22
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 26 of 30 Page ID
                                      #:72798



1           the file is simply not privileged. But, even assuming privilege applied, the
            email discussed business strategy and development of product. Those
2           subjects do not implicate Ferrell in his role as an attorney.
3
         • NTG067128. This document involves Reid’s offer to broker a deal on
4
           Strataluz’s behalf. The file was created in Reid’s capacity as an officer.
5
         • NTG063804. Here Reid comments on the “Business Plan.” The file
6
           contains no indication that Reid was acting in any capacity other than as an
7          officer or owner of the corporation.
8
         • NTG066439. Here Ferrell comments on the product name. He also
9          proposes names for the “patented” technology. These discussions are
10         between owners of the business.

11       • NTG066375 and NTG070661. Here Ferrell circulates a licensing
12         agreement and discusses payment for that license. His language indicates
           that this is a conversation between owners, given his use of the pronoun “us”
13         when describing corporate action.
14
         • NTG070553. This email from Bentley discusses the proposed formulation
15
           of product and that product’s efficacy.
16
17
         • NTG070903. This is a one-word email that relates to ProMaxal marketing.

18       • NTG070634. Ferrell’s email proposes a business idea and comments on his
19         intellectual property holdings.

20       • NTG070750. Ferrell’s email requests corporate action related to product
21         sales.
22
         • NTG070875. Ferrell’s email discusses commercial aspects of the business
23         including potential website content.
24
         • NTG070652. Ferrell’s email organizes and initiates payment for Strataluz
25         assets, including the license. This email relates to Ferrell’s conduct as an
           officer directing distribution of company funds to acquire intellectual
26
           property.
27
      These examples, combined with the Special Master’s findings and the Defendants’
28
      pattern of improper designation demonstrate the necessity of a full in camera

      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  23
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 27 of 30 Page ID
                                      #:72799



1     review on the issue of capacity in the event this Court does not sustain crime-fraud
2     findings. The Court should also note the Defendants’ repeated abuse of privilege
3     designations in this case as a tool to avoid disclosure of inculpatory discovery
4     materials.2
5           Finally, the Special Master performed a complete review of over 1,300
6     Strataluz files, and properly applied the facts and law of this case in reaching his
7     conclusions with respect to those documents. This Court cannot alter or reverse
8     the Special Master’s findings without reviewing each document. Yet this Court
9     earlier granted NTG’s motion to reconsider the crime-fraud process and limited
10    NIC’s right judicial review of the Special Master’s decisions following her in
11    camera review of 1,696 documents. See Dkt. 788 at 16 (“[T]he Court finds that a
12    second review of the 1,696 underlying-case documents is no longer supported…”).
13    In so ruling, the Court overruled NIC’s concern that the Special Master’s initial
14    review was deficient or in error, and that Rule 53(f) entitled NIC to de novo
15    review. Id. NTG now asks this Court to provide the very due process that the
16    Court denied NIC in Dkt. 788. The Court is obligated instead to follow the law of
17    the case in this context and accept the Special Master’s findings, particularly in the
18    absence of any specific briefing or evidence from NTG demonstrating that the
19    Special Master’s decisions were erroneous. A second in camera review by this
20    Court is not proportional.
21
22              V. CONCLUSION
23          For the foregoing reasons, the Defendants’ objections should be entirely

24    overruled.

25
26
27
            2
28            To the extent this Court did not receive the underlying record from the
      Special Master, NIC will promptly file or lodge relevant Bates-numbered files for
      the Court’s review upon request.
      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  24
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 28 of 30 Page ID
                                      #:72800



1
2     DATED: February 15, 2021
3
4                                               Respectfully submitted,
5                                               EMORD & ASSOCIATES, PC.
6
7                                               By:    /s/ Peter A. Arhangelsky
8                                               Peter A. Arhangelsky, Esq. (SBN 291325)
                                                Joshua S. Furman, Esq. (pro hac vice)
9                                               Attorneys for Plaintiff Natural
10                                              Immunogenics Corp.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  25
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 29 of 30 Page ID
                                      #:72801



1                                CERTIFICATE OF SERVICE
2           I hereby certify that on February 15, 2021, the foregoing, PLAINTIFF
3     NIC’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE
4     STRATALUZ DISCOVERY (DKT. 1091) was electronically filed via the
5     CM/ECF system and sent by that system to the following:
6
            Brendan M. Ford [bford@forddiulio.com]
7           Kristopher P. Diulio [kdiulio@forddiulio.com]
8           Ford & Diulio PC
            650 Town Center Drive, Suite 760
9           Costa Mesa, California 92626
10          Tel: (714) 450-6830
            Attorney Defendants Andrew Nilon, Giovanni Sandoval,
11
            Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg
12
            David J. Darnell, Esq. [ddarnell@callahan-law.com]
13
            Edward Susolik, Esq. [es@callahan-law.com]
14          Callahan & Blaine
            3 Hutton Centre Drive, Ninth Floor
15
            Santa Ana, CA 92707
16          Tel: (714) 241-4444
17
            Attorneys for Newport Trial Group and Scott Ferrell

18          Nicole Whyte [nwhyte@bremerwhyte.com]
19
            Benjamin Price [bprice@bremerwhyte.com]
            Kyle A. Riddles [kriddles@bremerwhyte.com]
20          Bremer Whyte Brown & O’Meara, LLP
21          20320 S.W. Birch Street
            Second Floor
22          Newport Beach, CA 92660
23          Tel: (949) 211-1000
            Attorneys for Defendants Ryan Ferrell, Andrew Baslow, David Reid, and
24          Victoria Knowles
25
            ///
26
            ///
27
28          ///


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  26
     Case 8:15-cv-02034-JVS-JCG Document 1097 Filed 02/15/21 Page 30 of 30 Page ID
                                      #:72802



1
            Robert Tauler, Esq.
2           rtauler@taulersmith.com
3
            Tauler Smith, LLP
            626 Wilshire Blvd., Suite 510
4           Los Angeles, CA 90017
5           Tel: (310) 590-3927
            Attorney for David Reid and Victoria Knowles
6
7
8                                                /s/ Peter A. Arhangelsky
                                                Peter A. Arhangelsky, Esq.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ OBJECTIONS TO ORDER RE STRATALUZ DISCOVERY (DKT. 1091)
                                                  27
